I cannot agree with the majority opinion in this case. There is no competent evidence in the record to establish the fact that respondent F.W. Nowlin was ever employed by W.B. Pine or any one authorized by him after he was discharged in June, 1930. Mr. Britton, the farm boss, testified that he had employed workers when he needed someone to help him, but did not testify that he had any authority to employ persons to work upon an oil well on the lease, and his statement shows conclusively that he and Nowlin each knew and recognized that he did not have such authority when he stated to Nowlin: "I told him if I put him to work, I didn't think the company would stand for it." Mr. Martin, who was general superintendent, stated specifically that Mr. Britton did not have authority to employ any workmen in the operation of the oil wells. The respondent, Nowlin, had been employed as superintendent of W.B. Pine's Seminole oil and gas wells and leases for 22 months prior to June, 1930, during which time he became thoroughly familiar with the petitioner's system of daily reports from employees to the Okmulgee office, and knew that an employee discharged at the Okmulgee office on account of drunkenness could not be employed again; also, that an accidental injury should be reported to the Okmulgee office, and that he prepared the daily reports of August 18th and 19th and signed same, as driller, with Tom Gilliam as tool dresser, and never reported the injury complained of and never filed a claim for compensation until December 3, 1930. He also knew that he was discharge in June, 1930, at the Okmulgee office, on account of drunkenness. He wrote up the report, and while he says it was a "joke," it did not seem to be treated as a joke by any one except himself, and was not so treated by him until he filed a claim for compensation, and he states that he did not report the injury as required by law for the reason, as stated by him:
"A. * * * I thought I would be all right in a few days, I didn't want it to go into the office, I thought I would be all right, I wanted to hold my job, I needed the work. Q. You made a report of the accident — A. I didn't do it, I was afraid Grant (Pine) raise cane like he did."
It is clear from this evidence that the respondent Nowlin knew, if Mr. Grant Pine was advised that respondent was working on the W.B. Pine oil leases in violation of the rules of the company, that he would not permit the employment. There is not a scintilla of evidence in the record that either Mr. Britton or Mr. Martin had any authority to employ a former employee who had been discharged by the Okmulgee office on account of intoxication, or that Nowlin was paid for his services by petitioner, but was paid by Britton to conceal his employment from the petitioner, so I do not think that the fact that Mr. Britton testified that on other occasions he had employed someone to work for him temporarily when he needed them, that the petitioner should be held liable *Page 114 
for compensation in this case where a former employee familiar with the rules and who was discharged for intoxication and the alleged employment was without the knowledge or consent of the master. Like every other contract the relation of master and servant is the product of a meeting of minds. There must be an offer on the part of one and an acceptance on the part of the other. No person can be subjected against his will to the full measure of his obligations that the law has attached to the contract of service. New v. McMillan, 79 Okla. 70, 191 P. 160;254 U.S. 657, 56 L.Ed. 460.
The company not only has the power but the righteous right to contract with any person it pleases and likewise the right to decline to contract with any person. Associated Industrial Insurance Co. v. Ellis, 16 F.2d 464. See, also, Hogan v. State Industrial Commission, 86 Okla. 161, 207 P. 303; Caldwell v. Crozier, 100 Okla. 175, 228 P. 974; Rock Island Coal Mining Co. v. Gilliam, 89 Okla. 49, 213 P. 833; Harris v. Oklahoma Natural Gas Co., 91 Okla. 39, 216 P. 116; Moore  Gleason v. Taylor, 97 Okla. 193, 223 P. 611; El Reno Broom Co. v. Roberts,138 Okla. 235, 281 P. 273.
In my opinion, there being no competent evidence that F.W. Nowlin Was ever employed by the petitioner, W.B. Pine, or with his permission or consent after Nowlin was discharged in June, 1930, for intoxication, this cause should be remanded to the Commission, with directions to dismiss the claims for the reason that there is no competent evidence to sustain the findings of the State Industrial Commission that the respondent Nowlin was employed by the petitioner, W.B. Pine, at the time of the alleged accidental injury.
I, therefore, most respectfully dissent from the rule announced by the majority opinion.
I am authorized to state that Mr. Justice CULLISON concurs in this dissent.
Note. — See under (1) annotation in L. R. A. 1916A, 266; L. R. A. 1917D, 186; 58 A. L. R. 1382; 28 R. C. L. 828, 829; R. C. L. Perm. Supp. p. 6254; R. C. L. Pocket Part, title "Workmen's Compensation," § 116. (2) 67 A. L. R. 786; 28 R. C. L 820; R. C. L Perm. Supp. p. 6243; R. C. L. Pocket Part, title "Workmen's Compensation," § 106.